DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 19 August 2021 is acknowledged.  The traversal is on the ground(s) that the features common to all the claims do not constitute special technical features since they do not make a contribution over the prior art.  This is not found persuasive because the prior art is described to teach the special technical features as more discussed in the 102 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “…for shaping wire ends, which protrude from an annular housing, during a course of production of a component, which is equipped with coils, of an electric machine…” It is unclear as to which clause is referring to which limitation. For example, is the “component” or the “housing” equipped with coils? Do the wire ends protrude from an annular housing only during a course of production of a component? 
Claim 31 recites in step c) “wherein the rotation of the first and second receiving and rotating units is performed with different movement profiles in a manner dependent on an axial relative movement and on an axial length of the wire ends such that axial relative movement between the ends regions of the wire ends and the respective receiving and rotating unit is prevented.” As best understood, the first and second receiving and rotating units have axial relative movement however axial relative movement between the ends of regions of the wire ends and the receiving and rotating units is prevented. It therefore unclear how there is axial relative movement yet axial relative movement is prevented. For further examination purposes, it will be interpreted that the end regions of the wire ends and the receiving and rotating units are kept in contact with each other but both are able to axially move during a step of rotating the first and second receiving and rotating units. 
Claim 32 recites the limitation "the axial relative movement in step b)" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-38 are thus rejected for their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-32, 34-35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guercioni (US 2009/0302705 A1).
	Regarding claim 31, Guercioni teaches a wire end shaping method for shaping wire ends, which protrude from an annular housing (22, 24), during a course of production of a component, which is equipped with coils, of an electric machine (Title; Abstract), comprising
providing or using a bending device (50) which has a first receiving and rotating unit (36), rotatable about an axis of rotation, for receiving first wire ends and which has a second receiving and rotating unit (34), rotatable about an axis of rotation, for receiving second wire ends which are radially offset with respect to the first wire ends, wherein the receiving an rotating units (34, 36) are rotatable relative to one another but are static or held relative to one another in an axial direction (Fig 1-3; [0018]-[0019], Claim 1),
moving the housing (22, 24) and the bending device (50) in a relative manner in order to introduce the first wire ends into the first receiving and rotating unit (36) and the second wire ends into the second receiving and rotating unit (34) and in order to compensate an axial change in length of wire ends during a bending operation (Fig 2-3, 6; [0017]-[0019]),
rotating the first receiving and rotating unit (36) relative to the housing (22, 24) to bend the first wire ends after end regions of the first wire ends have been introduced into the first receiving and rotating unit (36), and rotating the second receiving and rotating unit (34) relative to the housing (22, 24) to bend the second wire ends after end regions of the second wire ends have been introduced into the second receiving and rotating unit (34), wherein the rotation of the first and second receiving and rotating units (36, 34) is performed with different movement profiles in a manner dependent on an axial relative movement and on an axial length of the wire ends such that axial relative movement between the ends regions of the wire ends and the respective receiving and rotating unit is prevented (Fig 2-3, 6; [0018]-[0019]) (As discussed in the 112b rejection above, Examiner is interpreting the first and second receiving and rotating units have different movement profiles in the axial direction however the wire ends and the respective receiving and rotating unit are kept in axial contact. Guercioni teaches the pockets (38) of the receiving and rotating units (36, 34) retain the wire ends “in the vertical orientation without longitudinal sliding or longitudinal stressing” yet the receiving and rotating units “raise the respective drive members and in turn 
Regarding claim 32, Guercioni further teaches in step a), the bending device (50) with a third receiving and rotating unit (32) for receiving third wire ends, which are radially offset relative to the first and second wire ends, and for turning the third wire ends for bending in the circumferential direction is provided or used, wherein the third receiving and rotating unit (32) is rotatable relative to the first and second receiving and rotating unit (34, 36) about the axis of rotation but is axially static or held and, in step c), after the introduction of end regions of the third wire ends, is rotated such that a relative movement of the end regions in the third receiving and rotating unit is prevented (Fig 2-3; [0017]-[0019]).
Regarding claim 34, Guercioni further teaches the wire ends are fixedly clamped by means of a clamping device (38) arranged between the housing (22, 24) and the bending device (50), during a bending process (Fig 2, 5-6; [0016]-[0017]).
Regarding claim 35, Guercioni further teaches jointly clamping all wire ends which protrude out of a groove of a housing (22, 24) (Fig 1, 5-6; [0016]).  
Regarding claim 37, Guercioni further teaches step c) comprises:
c1) radially supporting at least some of the wire ends (28) on at least one of a radially inner side or a radially outer side during a bending process (Fig 5-6; [0016]-[0017]).
Regarding claim 38, Guercioni further teaches step c1) comprises:
Axially moving at least one radial support means (52) out from a retracted position into a supporting position before the bending process and axially moving the at . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Guercioni in view of Beuter et al. (US 6,543,269 B2) hereinafter Beuter.
Regarding claim 33, Guercioni teaches rotational movements of individual receiving and rotating units are correspondingly controlled by actuators but does not explicitly disclose the timing of the start and end of the receiving and rotating units.
Beuter teaches an apparatus for forming wire components (Abstract; Col 1, Ln 7-9). Beuter further teaches at least two actuators to control at least two forming tools (Fig 2; Col 3, Ln 65-67) and that the actuators may be individually time controlled (Col 4, Ln 55-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of Guercioni to control the different actuators that control the rotational movements of individual receiving and rotating units to start at different points in time as taught by Beuter to improve the wire apparatus in the same way. The wire forming apparatus of Beuter allows for critical precision and compensating material spring back (see Beuter, Col 2, Ln 15-22). See .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guercioni in view of Kato (US 6,862,796 B2).
Regarding claim 36, Guercioni teaches one or more wire ends which jointly protrude from a groove of a housing (Fig 1) but does not explicitly disclose radially bending one or more wire ends to flare said wire ends prior to an introduction into the bending device.
Kato teaches a method for manufacturing an electric rotary machine (Title; Abstract) and further teaches in a method for manufacturing a stator a step of radially bending one or more wire ends to flare said wire ends prior to introduction of a bending device (Col 1, Ln 58-65; Col 2, Ln 35-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Guercioni to radially bend one or more wire ends prior to an introduction into the bending device improve the cooling performance of the head side coil end (see Kato, Col 5, Ln 15-22).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726